Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1-20 are currently pending in the instant application.

Response to Election/Restriction
Applicant's election with traverse of Group I, claims 1-10, directed to a method of quantitating a fungus on a plant; and the election of Species without traverse as follows: 
Species (A): wherein the fluorescently labeled primer is in an excess of about 4-fold to about 8-fold (claims 3); and
Species (B): for nucleic acid probes comprising nucleotide sequences SEQ ID NOS: 90-95, 100, 108, 113 and 118 such as those encompassed by claim 8 (claim 8), in the reply filed on October 24, 2021 is acknowledged.  

Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on October 24, 2021.

Claim 3 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim. 
The restriction requirement is still deemed proper and is therefore made FINAL.

Therefore, claims 1-6 and 8-10 are under consideration to which the following grounds of rejection are applicable.

Information Disclosure Statement


The listing of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Priority
The present application filed June 23, 2021 is a CIP of US Patent Application 15/916,062, filed March 8, 2018; which is a CIP of US Patent Application 15/388,561, filed December 22, 2016 (now abandoned); which claims the benefit of US Provisional Patent Application 62/271,371, filed December 28, 2015.

Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosures of the prior-filed applications including US Patent Application 15/916,062, filed March 8, 2018; US Patent Application 15/388,561, filed December 22, 2016; and US Provisional Patent No. 62/271,371, filed December 28, 2015 fail to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application. The specific method steps recited in independent claim 1 does not have support for; “asymmetric PCR”; and “at least June 23, 2021, the filing date of US Patent Application 17/356,139. 
Applicants are invited to specifically indicate the location of the cited phrase pertinent to claim 1 of the instant application.

Claim Objection/Rejections
Drawing Objection
	The drawings are objected to under 37 CFR 1.83(a) because Figures 1C and 1D fail to show the bifunctional polymer linker covalently bound to the solid support as indicated in the instant Specification. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objection
Claim 1 is objected to because of the following informalities: Claim 1 recites an abbreviation such as “PCR” where an abbreviation should be spelled out in the first encounter of the claims.
Appropriate correction is required.

Markush Objections
Claims 6 and 9 are objected to because of the following informalities: Claims 6 and 9, for example, recites the term “wherein the unlabeled primer is a forward primer comprising the nucleotide sequences of SEQ ID: 13...or SEQ ID: 135”, such that claims 6 and 9 improperly states the intended Markush group, where the proper format requires use “consisting of” and of use of the conjunction “and” before the final member of the groups. The Examiner suggests amending the claim to recite, for example, “wherein the unlabeled primer is a forward primer comprising the nucleotide sequences selected from the group consisting of SEQ ID: 13...and SEQ ID: 135”. Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in 
public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise 
extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be 

(1)	Claims 1-6 and 8-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending US Patent Application No. 16/819,564. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of US Patent Application 17/356,139; and the copending claims of US Patent Application 16/819,564 a method of for quantitating plant pathogens comprising: obtaining a sample from a plant; isolating nucleic acids from the sample; performing amplification; hybridizing fluorescent labeled fungal amplicons to a plurality of nucleic acid probes; washing the microarray; imaging the microarray; and calculating an intensity of the fluorescent signal.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


(2)	Claims 1-6 and 8-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over:
	(i)	Claims 1-15 of U.S. Patent No. 10640835; 
	(ii)	Claims 1-17 of U.S. Patent No. 10767235;
	(iii)	Claims 1-13 of U.S. Patent No. 10513745; 
	(iv)	Claims 1-10 of U.S. Patent No. 10501814; and
	(v)	Claims 1-10 of recently issued U.S. Patent Application No. 15/916,036.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US Patent Application 17/356,139 and the claims of the identified US Patents encompass a method of for quantitating plant pathogens comprising: obtaining a sample from a plant; isolating nucleic acids from the sample; performing amplification; hybridizing fluorescent labeled fungal amplicons to a 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-6 and 8-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 is indefinite for the recitation of the term “the fluorescent labeled fungal amplicons” in line 8; and the term “the hybridized fluorescent labeled fungal amplicons” in lines 13-14. There is insufficient antecedent basis for the term “the fluorescent labeled fungal amplicons” in the claim because claim 1, line 7 recites “at least one fluorescent labeled fungal amplicon”. The Examiner suggests that Applicant amend the claim to recite, for example, “hybridizing the at least one fluorescent labeled fungal amplicon”.
Claim 1 is indefinite for the recitation of the term “each having a sequence” in line 9 because it is unclear as to which component each has a ‘sequence corresponding to a sequence determinant in the fungus’, and whether each of the fluorescent labeled fungal amplicons each have a sequence corresponding to a sequence determinant in the fungus; whether each of the plurality of nucleic acid probes have a sequence corresponding to a sequence determinant in the fungus’; and/or both the fluorescent labeled fungal amplicons and the plurality of nucleic acid probes each have a sequence corresponding to a sequence determinant in the fungus and, thus, the metes and bounds of the claim cannot be determined.
	Claim 1 is indefinite for the recitation of the term “the microarray” in lines 12 and 13. There is insufficient antecedent basis for the term “the microarray” in the claim because claim 1, lines 10-11 recite the term “a solid microarray support”.

Claim 3 is indefinite for the recitation of the term “the fluorescently labeled primer pair” in lines 2-3. There is insufficient antecedent basis for the term “the fluorescently labeled primer pair” because claim 1, line 5 recites “at least one fluorescently labeled primer pair”.
Claim 3 is indefinite for the recitation of the term “in excess of about” in line 2 for the recitation of a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim), since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, for example, claim 3 recites the broad range or limitation of “about”, wherein the term “about” encompasses numbers slightly higher or lower than recited, while the claim also recites the narrower statement of the range or limitation of “in excess of”, wherein the term encompass a specific number and anything slightly higher. Accordingly, the metes and bounds of the claim are not clear.
Claims 6 and 8 are indefinite for the recitation of the term “the nucleotide sequences” such as recited in claim 6, line 2. There is insufficient antecedent basis for the term “the nucleotide sequences” in the claim because claim 1, line 6 recites the term “a target nucleotide sequence”.
Claim 2, 4, 5, 9 and 10 are indefinite insofar as they ultimately depend from claim 1.

Claim Rejections - 35 USC §§ 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale 
supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(1)	Claims 1-6 and 8-10 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as being obvious over Press Release (Cannabis Business Executive, January 2017, 1-2) as evidenced by Eggers et al. (Inform Magazine, April 2017, 1-11).
Regarding claims 1-6 and 8-10, Press Release teaches that PathogenDx and Emerald Scientific have announced that the companies have entered a distribution agreement for the PDx-C test kits, the latest technology in microbial testing, wherein the PathogenDx product line enables Emerald Scientific clients to test cannabis flower, extract and infused products for E. coli, Salmonella, and Aspergillus simultaneously in six hours or less, such that the combination of PathogenDx technology and manufacturing with Emerald’s distribution reach and customer support provides the cannabis industry with the most rapid and cost effective method to procure PDx technology (interpreting the distribution agreement, and offering customer procurement of the PDx technology as an offer to sell the technology including method; obtaining a sample; plant; fungus; yeast or mold; Aspergillus species; washing; encompassing asymmetric PCR, probe, and primer sequences as recited; and imaging, claims 1-6 and 8-10) (pg. 1, first full paragraph). Press Release teaches that the PDx technology provides a DNA based test that can detect multiple pathogens simultaneously, which enables cannabis producers to more rapidly move product through the supply chain; and that the PDx-C test kits will officially release the PDx-C kits at the Emerald Conference on February 2nd and 3rd in San Diego (interpreting the distribution agreement; kit release date more than a year prior to the filing date; and offering the technology to customers as offers to sell) (pg. 1, second full paragraph). Press Release teaches that several products will be coming to marker during 2017 including products for testing for pathogens in food, agriculture and water; and that because PathogenDx uses its proprietary low cost and flexible microarray technology, PDx can keep up with the ever-changing microbial testing requirements with little, few or no adjustments, wherein this gives PDx customers rapid flexibility, providing safety and surety to their clients, minimizing the costs of recalls and brand damage (interpreting providing PDx customers with the microarray technology as an offer to sell) (pg. 1, third full paragraph); wherein sample preparation is rapid and effective for all sample matrices encountered to provide a result, preferably, in less than 24 hours as evidenced by Eggers et al. (interpreted as inherently obtaining a sample; and isolating a sample) (pg. 2, first full paragraph); that in PCR, a well-defined DNA sequence is selectively copied, enzymatically, to produce as many as 1 billion identical copies of the original DNA sequence unique to the pathogen of interest, such that the availability of DNA sequence data for many microbial genomes makes it possible to rapidly design highly specific and sensitive qPCR-based tests for nearly all microbial pathogens; and that qPCR uses two primers and often, an internal probe, specific for the analyte of interest, wherein the sensitivity of qPCR is excellent, but that qPCR is difficult to multiplex as evidenced by Eggers et al. (interpreting PCR to encompass asymmetric PCR; and primers) (pg. 3, third and fourth full paragraphs; and pg. 5, first full paragraph);
wherein it is known that the microarray technology is based on the fabrication of a microarray such as a micro-scale matrix of nucleic acid probes linked to a surface such as a microscope slide and containing 100-10,000 nucleic acid probes, wherein many pathogens can be queried in parallel, and each surface-associated nucleic acid probe is designed to be specific for a DNA sequence unique to a specific pathogen as evidenced by Eggers et al. (interpreting the PDx-C microarray technology as inherently comprising primers as recited in claim 6, and probes as recited in claim 8) (pg. 5, second through fourth full paragraphs); wherein the PDx-C microarray test offers several distinct advantages by allowing ordinary DNA oligonucleotides to be printed onto standard glass slides to form panels of microarrays, which are fluidically isolated via a hydrophobic barrier coating (Fig. 1a), which reduces the cost of microarray manufacture by about a factor of 10; and that the simplified microarray technology comprises oligonucleotide probes allow hybridization to solution state target DNA at lab ambient temperature, such that the test is initiated by a PCR reaction which serves to amplify and dye-label specific microbial DNA segments in two reactions, the first amplifies the DNA regions of interest, and the second PCR reaction labels the regions with a  fluorescent dye that is detected by 2D image analysis as evidenced by Eggers et al. (interpreted as performing asymmetric PCR; hybridizing; washing; imaging and calculating) (pgs. 6 E. coli, Salmonella enterica, Aspergillus flavus, Aspergillus niger, Aspergillus fumigatus, MacConkey (bacterial), Sab Dex (fungal) was known in the art as evidenced by Eggers et al. (interpreted as obtaining a plant sample including fungus, yeast, mold, or Aspergillus species; isolating; performing PCR; washing; imaging and calculating; including control probes; and inherently encompassing asymmetric PCR, probe, and primer sequences as recited) (pg. 9, Figure and first full paragraph; and pg. 10, Table).
Although Press Release does not specifically exemplify each limitation of the method for quantitating a fungus on a plant as recited in instant claim 1, Press Release do teach a distribution agreement between PathogenDx and Emerald Scientific in regards to the PDx-C microarray, wherein the PDx-C microarray uses specific probes to detect pathogens including cannabis testing for E. coli, Salmonella enterica, Aspergillus flavus, Aspergillus niger, Aspergillus fumigatus species. Moreover, Figures 9, 10 and 16 of the instant published Specification, which exemplify the microarray system of the instant invention, are identical to figures and tables representative of the structure of the PDx-C microarray as evidenced by Eggers et al. (pgs. 4, 9 and 10; Figures and Table). It is noted that MPEP 2133.03(b)(II)(C) states that “[T]he determination of whether "the offered product is in fact the claimed invention may be established by any relevant evidence, such as memoranda, drawings, correspondence, and testimony of witnesses." RCA Corp. v. Data Gen. Corp., 887 F.2d 1056, 1060, 12 USPQ2d 1449, 1452 (Fed. Cir. 1989)”. Moreover, as stated in MPEP § 2112.01(I), where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Furthermore, as noted in MPEP 2112.01(II), "Products of identical chemical composition In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. Additionally, MPEP 2112(I) indicates that under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). Moreover, MPEP 2112(V) indicates that “[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).” It is noted that the Patent Office has no ability to make a determination as to whether the PDx-C microarray comprising probes for the detection of pathogens includes the structural elements as recited in instant claim 1 and, thus, the burden shifts to Applicant to show that the claimed and prior art products are not identical or substantially identical in structure or composition.
Thus, in view of the foregoing Press Release as evidenced by Eggers et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention, or in the alternative, the claimed process, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §§ 102/103 as anticipated by, or in the alternative, obvious over the art.	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

(2)	Claim 1-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over unpatentable over McKernan et al. (F1000Research, 2016, 5(2471), 1-20) in view of Smit et al. (US20190153508, published May 23, 2019; effective filing date November 22, 2017) as evidenced by Biomerieux ’14 (bioMerieux SA, 2014, 1-8); and Biomerieux ’10 (bioMerieux SA, 2010, 1-6); and Smit et al. (US Patent Application Publication No. 20190153508, published May 23, 2019; effective filing date November 22, 2017); and Lightfood et al. (Atlas Journal of Biology, 2016, 292-294).
Regarding claims 1, 2 (in part), 4, 5, 6 (in part), 9 and 10, McKernan et al. teach that plant-associated microbes can present risks of infectious illness for human end consumers, and that many plant-associated microbes can provide benefits for plant cultivation in terms of growth stimulation, insect of microbial resistance, or can simply be neutral passengers (interpreted s fungus, claims 1 and 4) (pg. 3, col 1; first full paragraph, lines 1-6). McKernan et al. teach that the microbiome of Cannabis leaves and flowers includes bacterial and fungi residing on the exterior surface of these tissues (epiphytes), as well as, those residing within the plant tissues (endophytes) (interpreted as plant samples; and Cannabis, claim 1 and 9) (pg. 3, col 1; first full paragraph, lines 6-9). McKernan et al. teach that studies on the Cannabis microbiome have identified several species of culturable endophytic fungi including Penicillium citrinum, Penicillium copticola, and several Aspergillus species (interpreted as Aspergillus species, claim 5) (pg. 3, col 1; last full paragraph, lines 1-4). McKernan et al. teach that Cannabis samples were derived from seven recently established indoor growth facilities in Massachusetts, Main, and Rhode Island, such that samples were prepared and placed into culture on 3M Petrifilm Rapid Yeast and Mold Count Plates, and Biomerieux TEMPO YM cards, wherein all samples but two were also analyzed using Biomerieux TEMPO AC cards to enumerate aerobic bacterial counts, and that for qPCR, Cannabis samples were place in Whirl-Pak bags and massaged in Trypticase Soy Broth, such that DNA was extracted using SenSATIVAx reagents, as described previously and eluted with ddH2O (interpreted as isolating nucleic acids from the sample; isolating DNA; quantifying by PCR; interpreting YM cards and AC cards as microarrays; inherently encompassing imaging to detect at least one fluorescent signal, and calculating the intensity of the fluorescent signal; and interpreting eluting as washing, claims 1 and 2) (pg. 3, col 2; last full paragraph, lines 1-15), wherein TEMPO YM cards consist of a vial of culture medium and a card containing 48 wells, which are specific to the test such that the yeasts and molds present in the card reduce the substrate in the culture medium and cause a fluorescence signal to appear, which is then detected as evidenced by Biomerieux ’10 (pg. 1, col 2, first full paragraph); and wherein TEMPO AC cards consist of a vial of culture medium and a card containing 48 wells, which are specific to the test such that the microorganisms present in the card reduce the substrate in the culture medium and cause a fluorescence signal to appear, which is then detected as evidenced by Biomerieux ’14 (pg. 1, col 2, first and second full paragraph). McKernan et al. teach that DNA samples extracted directly from Cannabis samples, or after growth on two culture-based platforms, were subjected to qPCR analysis, wherein quantitative PCR was performed using a commercially available TYM assay, or TAC assay to quantify microbial DNA, wherein all samples were subjected to next-generation sequencing and metagenomics analysis to enumerate the bacteria and fungi present before and after growth on culture-based media (interpreted as obtaining sativa (recreational marijuana and hemp), C. indica (medical marijuana), and C. ruderalis (feral marijuana) can all be distinguished using an assay based on DNA sequence of ITS2 in plants as evidenced by Lightfoot et al. (Abstract). McKernan et al. teach that PCR is performed using DNA with forward and reverse primers including 16S amplicon targets by the MGC primers spanning the V3 and V4 region, wherein the amplicons from different fungal species are known to vary in size (interpreted as forward and reverse primers, claim 6, in part) (pg. 4, col 1; second and third full paragraphs). McKernan et al. teach that the proximity between cultivation and processing can lead to contamination of finished product such as emulsified oil or concentrated extracts containing water (interpreted as product that are an oil, claim 10) (pg. 11, col 1; first full paragraph, lines 10-12). McKernan et al. teach that several pathogenic or toxic bacterial and fungal species were identified in proportions of >5% of classified reads on the samples including Salmonella enterica, Aspergillus ostinanus, Clostridium botulinum, and Aspergillus syndowii (interpreted as fungus; mold and Aspergillus species, claims 1, 4 and 5) (Abstract, Results).
McKernan et al. do not specifically exemplify asymmetric PCR amplification (claims 1 and 2, in part); a labeled primer in excess and an unlabeled primer pair (claim 3); and probe sequences as recited in instant claim 8 (claim 8).
Regarding claims 1 (in part), 2 (in part), 3 and 8, Zhang et al. teach an asymmetric PCR amplification method, wherein its special primer and application aims to provide a simple, effective PCR amplification for preparation of single-stranded product, such that the asymmetric PCR primer of the invention comprises some PCR primer pairs in which an unrelated nucleic acid sequence to target sequence to be detected is added onto 5’-terminal of one primer (Abstract, lines 1-7), wherein it is known that asymmetric PCR amplification can be carried out on target molecules from cells and tissues of all taxonomic classes including bacteria, plants, fungi, and animals as evidenced by Smit et al. (Abstract; and paragraph [0069], lines 1-6). Zhang et al. teach that hybridization between target nucleic acids and probes immobilized on the surface of a biochip constitutes a central step in nucleic acid detection, wherein the target nucleic acid is typically amplified by PCR, denatured into a single-chain PCR products, which are in turn hybridized to probes, such that the hybridized product is then washed and detected, where because only one chain of the PCR product can hybridize to the probe, hybridization signals can be lost; and it was also found that the hybridization sensitivity of a single chain DNA is about 5 times higher than that of denatured double-stranded DNA (col 2, lines 47-60). Zhang et al. teach that asymmetric PCR amplification comprises: (i) pre-denaturation; (ii) a first phase of PCR amplification comprising one or more cycles of denaturation, annealing, and primer extension; and (iii) a second phase of PCR amplification comprising one or more cycles of denaturation, annealing, and primer extension, wherein one of the two primers in the primer pairs for primer extension has at its 5’ end an oligonucleotide tail having a sequence that is unrelated to the target sequence (interpreted as asymmetric PCR, claims 1 and 2) (col 4, lines 58-67). Zhang et al. teach that to balance the amplification efficiencies among the different target sequences, to facilitate asymmetric amplification, and the creation of single chains, also provided among the asymmetric PCR primers is a generic primer (interpreted as an unlabeled primer), wherein at least 8 continuous nucleotides that are the same as those in the oligonucleotide tail (interpreted as unlabeled primers; and interpreting SEQ ID NOS: 6-10, for example, comprising a thymidine tail) (col 4, lines 48-53; and col 5, lines 40-41). Zhang et al. teach that asymmetric PCR primers of the invention can be used for multiplex PCR amplification without the need for complicated optimization process (col 6, lines 11-13). Zhang et al. teach that certain primers have at their 5’ ends a TAMRA fluorescent label and probes having at their 5’ end a modifying amino group, wherein the fluorescent signals on the chips are detected using a GenePix4000B scanner (interpreted as hybridizing; washing; imaging; probes and primers; and primer comprising a fluorescent label, claims 1 and 2) (col 6, lines 61-65; and col 10, lines 10-12).
Although the combined references of McKernan et al. and Zhang et al. do not specifically exemplify the primer sequences as recited in claim 6, or the probe sequences as recited in claim 8, McKernan et al. do teach McKernan et al. teach that detection of plant-associated microbes such as Cannabis leaves and flowers including bacterial and fungi residing on the exterior surface of these tissues (epiphytes), or within the plant tissues (endophytes); the identification of several species of culturable endophytic fungi including Penicillium citrinum, Penicillium copticola, Clostridium botulinum, and several Aspergillus species; that samples were prepared and analyzed on Biomerieux TEMPO YM cards and Biomerieux ’10; and wherein TEMPO AC cards consist of a vial of culture medium and a card containing 48 wells, which are specific to the test such that the microorganisms present in the card reduce the substrate in the culture medium and cause a fluorescence signal to appear, which is then detected as evidenced by Biomerieux ’14; that quantitative PCR was performed using a TYM assay, or TAC assay to quantify microbial DNA; and that all samples were subjected to next-generation sequencing and metagenomics analysis to enumerate the bacteria and fungi present before and after growth on culture-based media, wherein it is known that genomes of C. sativa (recreational marijuana and hemp), C. indica (medical marijuana), and C. ruderalis (feral marijuana) can all be distinguished using an assay based on DNA sequence of ITS2 in plants as evidenced by Lightfoot et al. (Abstract); while Zhang et al. do teach asymmetric PCR amplification of target sequences to provide a simple, effective PCR amplification method for the preparation of single-stranded product, and the detection of target sequences, wherein the single-chain PCR products are hybridized to probes using gene-specific primers of bacterial 16S rRNA gene on a bacterial gene chip including Staphylococcus aureus, washed and the fluorescent label detected, wherein it is known that asymmetric PCR amplification can be carried out on target molecules from cells and tissues of all taxonomic classes including bacteria, plants, fungi, and animals as evidenced by Smit et al., such that one of ordinary skill in the art before the effective filing date of the claimed invention would clearly recognize that, depending upon the plant and/or the bacteria, mold, fungus, and/or yeast under investigation, different primers can be used to amplify different target sequences within the sample of interest, and that an array of different probe sequences specific for different specific bacterial, fungi, molds and/or yeasts can be used to hybridize to the sample of plant material such as Cannabis plant material and/or for food safety testing including primers having SEQ ID NOS: 13, 15, 33, 133 and 135; and probes having SEQ ID NOS: 86-126 and 136-140.
It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of producing high yield of single chain products as exemplified by Zhang et al., it would have been prima facie obvious for one of skill in the art before the effective filing date of the claimed invention to modify the method of analyzing Cannabis samples including qPCR as disclosed by McKernan et al. to include asymmetric PCR as taught by Zhang et al. with a reasonable expectation of success in improving hybridization efficiency and increasing hybridization signals to be detected because Zhang et al. teach that hybridizing a target nucleic acid amplified by PCR, that is subsequently denatured into a single-chain PCR product and used for hybridization to probes can result in loss of hybridization signals, such that the hybridization signal of single chain DNA to a probe is about five-times higher than that of denatured double-stranded DNA.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103 as obvious over the art.

Conclusion
Claims 1-6 and 8-10 are rejected.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.


/Amy M Bunker/
Primary Examiner, Art Unit 1639